Exhibit 10.1
 
AMENDMENT NO. 2 AND REAFFIRMATION AGREEMENT
 
AMENDMENT NO. 2 AND REAFFIRMATION AGREEMENT, dated as of October 28, 2009 (this
“Amendment”), to Credit Agreement (as amended, modified or supplemented prior to
the date hereof, the “Credit Agreement”), dated as of March 7, 2008, between
Anthracite Capital, Inc., as Borrower (the “Borrower”), and BlackRock Holdco 2,
Inc., as Lender (the “Lender”).  All capitalized terms used but not defined
herein shall have the same meanings herein as in the Credit Agreement.  The
parties hereto hereby agree as follows:
 
 
PREAMBLE
 
This Amendment memorializes the Agreement between the Borrower and Lender on May
15, 2009 relating to the matters set forth in this Amendment.


 
ARTICLE I:  AMENDMENTS

 
Section 1.1.  Interest. Section 2.3(a) is hereby amended and restated in its
entirety as set forth below.
 
“(a)           Loans.  The Loans shall bear interest on the unpaid principal
amount thereof from the borrowing date thereof until payment in full
thereof.  Interest shall be payable in arrears on (i) in the case of Loans based
on LIBOR, the last day of each Interest Period, (ii) in the case of Loans based
on the Prime Rate, on the last Business Day of each calendar quarter commencing
on June 30, 2008, (iii) the date of each prepayment (on the principal amount
prepaid), and (iv) the Final Maturity Date; provided, however, that, prior to
the Final Maturity Date, any interest shall be payable only to the extent (x)
such payments are made solely from cash flow of the Borrower’s investment in
Carbon and (y) no default or event of default under any Senior Secured Facility
(as defined in the Omnibus Amendment to Credit Agreement and Custodial and
Payment Application Agreement entered into on May 15, 2009 (the “Omnibus
Amendment”) by and among the Borrower and the other parties thereto) has
occurred and is continuing.  All unpaid interest shall be payable on the Final
Maturity Date.”


Section 1.2.  Unused Fees.  Section 2.12 is hereby amended and restated in its
entirety as set forth below.
 
“Section 2.12.  Unused Fee.  Borrower shall pay to Lender a fee (the “Unused
Fee”) of .15% per annum on the daily amount by which the Commitment exceeds the
outstanding amount of the Loans.  The Unused Fee shall be payable in arrears on
each June 30, September 30, December 31 and March 31, commencing June 30, 2008;
provided, however, that, prior to the Final Maturity Date, no Unused Fee shall
be payable so long as the Omnibus Amendment prohibits such payment.  All unpaid
Unused Fees shall be payable on the Final Maturity Date.”


 
ARTICLE II:  EFFECTIVENESS


Section 2.1.  Effectiveness.  Notwithstanding anything contained herein to the
contrary, this Amendment shall become effective upon Borrower’s execution and
delivery to Lender of this Amendment and shall be deemed to have been effective
as of May 15, 2009.
 
 
1

--------------------------------------------------------------------------------




 
ARTICLE III:  REAFFIRMATION; REPRESENTATIONS AND WARRANTIES

 
Section 3.1.  General.  Borrower hereby ratifies, confirms and reaffirms in all
respects all of its Obligations to Lender as evidenced by the Credit Documents
and all of its Obligations to Lender arising under any other instrument or
agreement creating, evidencing, or securing any of its obligations to Lender.
 
Section 3.2.  Representations and Warranties.  Borrower hereby represents and
warrants to Lender that, after giving effect to this Amendment, (a) the
representations and warranties set forth in the Credit Documents are true and
correct in all material respects on and as of the date hereof, except to the
extent such representations and warranties expressly relate to an earlier date,
(b) no Default or Event of Default has occurred and is continuing, (c) this
Amendment has been duly authorized, executed and delivered by Borrower and
constitutes a legal, valid and binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, and (d) no litigation has been
commenced against Borrower or any of its subsidiaries seeking to restrain or
enjoin (whether temporarily, preliminarily or permanently) the performance of
any action by Borrower required or contemplated by this Amendment, the Credit
Agreement or the Credit Documents, in each case as amended hereby.
 
 
ARTICLE IV:  MISCELLANEOUS


Section 4.1.  No Waiver.  Except as otherwise provided herein, this Amendment
shall not (a) constitute a modification, acceptance or waiver with respect to
any other term, provision or condition of the Credit Agreement or any other
instrument or agreement referred to therein, or (b) except as contemplated
hereunder, prejudice any right or remedy that Lender may now have or may have in
the future under or in connection with the Credit Agreement or any other
instrument or agreement referred to therein and all obligations of Borrower and
rights of Lender thereunder shall remain in full force and effect.
 
Section 4.2.  Amendment.  This Amendment is a Credit Document.
 
Section 4.3.  Successors and Assigns.  The provisions of this Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that Borrower may not assign or otherwise
transfer any of its rights or Obligations hereunder and any attempted assignment
or transfer by Borrower shall be null and void.
 
Section 4.4.  Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.
 
Section 4.5.  Headings.  Article and section headings are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.
 
Section 4.6.   Counterparts.  This Amendment may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Amendment or of any other Credit Document by telecopy shall be effective as
delivery of a manually executed counterpart of this Amendment or of such other
Credit Document.
 
Section 4.7.  Severability.  The fact that any term or provision of this
Amendment is held invalid, illegal or unenforceable as to any person in any
situation in any jurisdiction shall not affect the validity,
 
 
2

--------------------------------------------------------------------------------


 
 
enforceability or legality of the remaining terms or provisions hereof or the
validity, enforceability or legality of such offending term or provision in any
other situation, or jurisdiction or as applied to any person.
 
[Signature page follows]
 
 
3

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
BORROWER:
         
ANTHRACITE CAPITAL, INC.
                   
By:
/s/ Paul Horowitz       
Name:   Paul Horowitz
     
Title:     Vice President
                           
LENDER:
         
BLACKROCK HOLDCO 2, INC.
                   
By:
/s/ Amy Engel      
Name:  Amy Engel
     
Title:    Managing Director and Treasurer
         



 

--------------------------------------------------------------------------------






